Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/22/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the 112b rejection has been obviated by the amendment, the examiner disagrees and points out that the amendment fixed the ambiguity regarding limitation “with amplification”, however the term “resonant frequency” is still subject to several different interpretation as explained in the rejection.
Regarding applicant’s argument that ‘930 does not disclose “inhomogeneous widths” and that the examiner has relied on the theory of inherency, the examiner disagrees and points out that the inherency argument was not invoked by the office action. Fig 1B clearly illustrates and labels a “Tapered area”, this is also supported in the text of the reference col. 8 ln. 11-12. The width of each subcavity 112 is clearly varied since it has a wider width w in the center and the width tapers to nothing at the edges of the cavity, therefore the width of the subcavity is not homogeneous. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a limitation: “each subcavity in the array of subcavities is configured to reflect and amplify incident THz radiation having a resonant frequency.”  It is not clear from this limitation what the resonant frequency is, where it comes from and what is it resonant with. Is there a separate laser source that produces this incident radiation or is the radiation produced by subcavities themselves? Is the frequency resonant with the laser source that produced the incident light? Is it resonant with the individual subcavity? Is it resonant with the VECSEL as a whole? It is not clear which laser cavity produces the resonance condition for this frequency.
The remainder of the claims are rejected for their dependence on claim 1. For the purposes of examination the limitations as presented are searched and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams et al. (9,728,930) found in IDS hereinafter ‘930.
Fig 1 of ‘930 discloses a metasurface [110] for quantum-cascade lasing, comprising:
1. 	“a substrate [111]; and 
an array of subcavities [112] disposed on the substrate, wherein each subcavity in the array of subcavities is configured to reflect and amplify incident THz radiation (see Fig 1A) having a resonant frequency [2.9 THz] and includes: 
a first metallic layer [118] disposed on the substrate; 
a layer of semiconductor active material [AlGaAs 116] disposed on the first metallic layer; and 
a second metallic layer [114] disposed on the layer of the semiconductor active material, 
wherein at least some subcavities in the array of subcavities have inhomogeneous widths (see Fig 1B tapered area at the edge of the metasurface col. 8 ln.11-12).”  
2. 	“wherein widths [w, tapered ends] of subcavities at respective positions [arbitrary positions] in the array of subcavities [112] vary according to distances [arbitrary distances] from a reference point [arbitrary point] of the metasurface [110] to the respective positions [arbitrary positions].”  
3. 	“wherein a width [w, tapered ends] of at least one subcavity [112] varies along its lengthwise direction.”  
4. 	“wherein a width [w, tapered ends] of at least one subcavity [112] at respective positions [arbitrary positions] along its lengthwise direction varies according to distances [arbitrary distances] from a reference point [arbitrary point] of the metasurface [110] to the respective positions.”  
5. 	“wherein widths [w, tapered ends] of subcavities in the array of subcavities are spatially modulated [1-20 µm] so that a reflected light from the metasurface has a phase shift that varies [inherent consequence of spatially modulated widths] according to a distance [arbitrary distance] from a reference point [arbitrary point] of the metasurface [110].”  See col. 16 ln. 25-35.
6. 	“wherein widths [w, tapered ends] of subcavities in the array of subcavities are spatially modulated [1-20 µm] so that a reflected light from the metasurface has a phase shift that increases [inherent result of spatially modulated widths] according to a distance [arbitrary distance] from a reference point [arbitrary point] of the metasurface [110].”  See col. 16 ln. 25-35.
8. 	“wherein the array of subcavities [112] is configured to reflect and focus incident THz radiation of the resonant frequency [2.9 THz] of at least one of the subcavities in the array.” See Fig 1A, col. 8 ln. 45-46, col. 16 ln. 7-9, 25-35.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828